I cannot concur in the opinion of Mr. Justice BUSHNELL.
In this opinion I speak of Irene M. Schreitmueller as defendant. *Page 589 
Defendant turned the certificate over to her brother for his personal use, wholly apart from any business purpose of plaintiff company, and the brother converted the certificate to his own use. The fact that the brother, by fraud upon plaintiff company, sought to pay his personal obligation in issuing or causing to be issued another certificate, did not change the relation between defendant and her brother, nor accord her the status of a bona fide holder of such certificate. Defendant's brother could not pay his personal obligation in any such manner.
In Moores v. Citizens' National Bank of Piqua, 111 U.S. 156
(4 Sup. Ct. 345), the court approved the holding in Wright'sAppeal, 99 Pa. 425, stating: "where the president of a bank, having no authority to borrow money in its behalf, induced his aunt, a stockholder therein, to surrender to him her certificates of shares with blank powers of attorney, by means of false and fraudulent representations that they were needed to aid the bank; gave her his own note therefor, sold the stock, and applied the proceeds to his own use; and afterwards, by a fraudulent combination with the other officers of the bank, issued stock in excess of the lawful limit, and gave her new certificates for those that he had obtained from her; it was held that he was her agent in the original transaction, and that, as she gave no value to the bank for the new certificates, the loss must fall upon her, and not upon the bank."
This language, so applicable to the instant case, was neither modified nor rejected in Muffat v. Detroit-Macomb Land Co.,252 Mich. 692.
The decree in the circuit court cancelling the certificate should be affirmed, with costs to plaintiff.
BUTZEL, C.J., did not sit. *Page 590